internal_revenue_service department of the treasury number release date index number re washington dc person to contact telephone number refer reply to cc psi 4-plr-112613-00 date date legend decedent daughter daughter trust grandchild great grandchild great grandchild grandchild great grandchild great grandchild local court corporation corporation this is in response to your letter of date in which your authorized representative requested a ruling concerning the generation-skipping_transfer_tax consequences of a proposed division of trust decedent died testate in survived by his two children daughter and daughter section iv of decedent’s will provides that all of the rest residue and remainder of his property is to be held in trust section v provides that the trustee is to pay the trust’s entire net_income to decedent’s spouse upon the spouse’s death the trust is to be divided into two equal parts one part for daughter and her children and the other for daughter and her children section v further provides that the income from daughter 1’s share is to be distributed to her quarterly during her life after daughter 1’s death the income from her share is to be used for the support education and maintenance of the children of daughter share and share alike the share maintained for daughter and her children is to terminate years after the death of daughter at that time all of the plr-112613-00 property of her share is to be distributed in fee simple absolute share and share alike to the children of daughter except for the beneficiaries and the termination_date the share for daughter and her children has the same terms section vi authorizes the trustee to invade trust corpus during the lifetime of decedent’s daughters to provide for their reasonable care and comfort decedent’s spouse had predeceased him and therefore when decedent died the trust was divided into two separate trusts one for daughter and one for daughter the trust for daughter trust and her children is the subject of this ruling_request in local court construed trust to provide that upon the death of daughter and during the subsequent existence of trust all of the net_income of the trust is to be distributed by the trustee at convenient intervals to or for the benefit of the then living children of daughter and on a per stirpes basis to or for the benefit of the descendants ie heirs in the descending line who are from time to time living of any such children who are then deceased should a child of daughter survive daughter but die prior to the termination of trust leaving one or more descendants such descendant or descendants who are from time to time living shall be entitled to receive that share of the net_income allocable to their deceased parent in equal shares on a per stirpes basis if however a deceased child of daughter shall leave no descendants or having left a descendant or descendants surviving him or her all such descendants shall have died prior to termination of trust then and in either of such events the share which would have gone to such deceased child and or such descendant or descendants shall be distributed to the other living children of daughter share and share alike and on a per stripes basis to the descendants of any deceased child of daughter who are living from time to time in addition pursuant to the court order construing the trust if daughter is survived by one or more of her children and or descendants of a deceased child or children and any one or more of the children or descendants of a deceased child should be living on the 20th anniversary of daughter 1’s death then the trust shall terminate on the 20th anniversary of daughter 1’s death and the corpus is to be paid equally to the then living children of daughter and on a per stirpes basis to the living descendants of any deceased child or children of daughter daughter had two children grandchild and grandchild both of whom are now deceased grandchild had two children great grandchild and great grandchild grandchild had two children great grandchild and great grandchild daughter died on date and therefore trust will terminate on date when trust terminates the assets will be distributed outright to great grandchildren or to their descendants per stirpes if any of them should die plr-112613-00 before date since daughter 1’s death income from trust has been distributed to great grandchildren on a per stirpital basis corporation was designated as the trustee of trust currently corporation serves as the trustee of trust the trustee and each of the great grandchildren propose to petition the local court to divide trust into four equal separate trusts one for the benefit of each of great grandchildren and his or her descendants as proposed the terms of trust will continue to govern the new trusts except that the trust income from each new trust will be payable as provided in trust as construed by the court order to the great grandchild for whom the trust is established and his or her descendants each new trust will terminate as provided in trust and on termination the trust corpus will be distributed as provided in trust as construed by the court order the trustee has represented that there have been no additions to trust after the death of decedent in the trustee has requested a ruling that the proposed division of trust will not constitute an addition to trust or otherwise subject the four new trusts resulting from the division of trust to the generation-skipping_transfer_tax provisions of chapter of the internal_revenue_code and will not cause the corpus of any of the four new trusts to be treated as if it had been added after date to any of the trusts sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip_person sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26 b ii b or c which relate to property includible in a grantor's gross_estate under sec_2038 and sec_2042 in the present case the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 apply a modification of a_trust that is otherwise exempt from the generation-skipping_transfer_tax under the act will generally result in a loss of its exempt or grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust plr-112613-00 in the present case it has been represented that no additions have been made to trust after date after the division of the trust into four separate trusts the interests of the beneficiaries will remain the same and the timing of the termination of the resulting trusts will remain the same accordingly the proposed division of trust into four separate trusts one each for great grandchild and his family great grandchild and his family great grandchild and her family and great grandchild and his family will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the original trust based on the information submitted and representations made we conclude that the division of trust into four separate trusts pursuant to the local court order as proposed will not constitute an addition to trust or otherwise subject the four trusts resulting from the division of trust to the generation-skipping_transfer_tax provisions of chapter of the code further the proposed division will not cause the corpus of any of the four new trusts to be treated as if it had been added after date to any of the trusts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours associate chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
